967 F.2d 585
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry FORNESS, Plaintiff-Appellant,v.PRUDENTIAL-BACHE SECURITIES, INC., Defendant-Appellee.
No. 91-35646.
United States Court of Appeals, Ninth Circuit.
Submitted June 1, 1992.*Decided June 4, 1992.

Before FARRIS, WILLIAM A. NORRIS and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Joel Davidson testified by affidavit that Forness' attorney, John Mueller, offered on behalf of Forness to settle his claims against Prudential-Bache for $25,000.  (Affidavit of Joel E. Davidson at p 6)  This testimony is not controverted.   Forness alleges only that he accepted Prudential-Bache's $25,000 check as payment in full for overrides earned during the first quarter of 1986.  (Declaration of Larry M. Forness at p. 3)


3
We have carefully reviewed the record.   We understand Forness' arguments, but Forness failed to raise a genuine issue of material fact as to whether he agreed, through his attorney, to settle his claims for $25,000.   See Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (party who will bear burden of proof at trial must set forth specific facts showing genuine issue for trial).   Summary judgment was proper.


4
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4, the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3